181 F.2d 293
NATIONAL HOMEOPATHIC HOSPITALv.PHILLIPS.
No. 10266.
United States Court of Appeals District of Columbia Circuit.
Argued February 1, 1950.
Decided March 27, 1950.

Mr. Cornelius H. Doherty, Washington, D. C., for appellant.
Mr. David G. Bress, Washington, D. C., with whom Messrs. Alvin L. Newmyer, George A. Greenfield and Hans A. Nathan, Washington, D. C., were on the brief, for appellee.
Before PROCTOR, WASHINGTON and BAZELSON, Circuit Judges.
PROCTOR, Circuit Judge.


1
This appeal is from a judgment against appellant hospital for the death by negligence of a patient resulting from a transfusion of incompatible blood erroneously tested and reported as compatible by a technician in the hospital laboratory.


2
The main question is whether such a relationship prevailed between the hospital and technician as to render the hospital liable upon the principle of respondent superior. The trial court held a master and servant relationship did exist, and submitted the question of negligence to the jury, which returned a verdict for the plaintiff.


3
We think the court was right. The undisputed evidence showed that the laboratory was an established part of the hospital. By arrangement with an outside physician it was operated under his overall direction. The technician was hired and paid by the hospital. In the instant case the hospital, in usual course, ordered a laboratory test. The technician, without the presence or supervision of the physician, made the test and submitted her report directly to the hospital. Relying thereon the hospital made the transfusion. In our opinion the facts clearly established the responsibility of the hospital for the acts of its technician. That responsibility is unaffected even though, agreeably to the requirements of 2 D. C. Code (1940) §§ 101, 102 and 134(b), the technical work in the laboratory was put under the "direction" of a physician.


4
As to the remaining questions, we think they present no prejudicial error.


5
Judgment affirmed.